PER CURIAM.
Phillip Williams appeals an order denying his motion for post-conviction relief. We affirm as to all issues but one.
After a jury trial, appellant was convicted of sexual battery and false imprisonment. He was sentenced to twenty-two years and three months, the maximum under the sentencing guidelines. His only point on appeal concerned whether the trial court erred in failing to properly take into consideration certain mitigating circumstances in imposing sentence. This court per curiam affirmed. See Williams v. State, 753 So.2d 144 (Fla. 4th DCA 2000).
In his post-conviction relief motion, appellant contends that the state made a plea offer to him for battery with a one-year sentence, that his counsel failed to convey this offer to him, that he would have accepted it, and that acceptance of the plea offer would have resulted in a sentence less than the one he received. Appellant states a prima facie case for ineffective assistance of counsel under Cottle v. State, 733 So.2d 963 (Fla.1999). See Smith v. State, 825 So.2d 1012 (Fla. 4th DCA 2002).
We affirm in part, reverse in part, and remand for attachment of portions of the record conclusively establishing that appellant is not entitled to relief or for an evidentiary hearing concerning the above referenced claim.
POLEN, C.J., and MAY, J. concur.
GROSS, J., concurs specially with opinion.